Judgment unanimously affirmed. Memorandum: Defendant argues that his convictions for third degree burglary and first degree criminal possession of stolen property must be reversed because the testimony of his accomplice was not sufficiently corroborated. We disagree. The accomplice’s testimony was corroborated by the testimony of two witnesses. They testified that several of the items stolen in the burglary were stored in defendant’s apartment the day after the crimes were committed. This evidence connected defendant with the commission of the crimes in such a way that the jury could reasonably conclude that the accomplice was telling the truth (see, People v Daniels, 37 NY2d 624, 629-630; People v Kress, 284 NY 452, 460-461; People v DeWispelaere, 148 AD2d 995, Iv denied 74 NY2d 738). (Appeal from judgment of Chautauqua County Court, Adams, J.—burglary, third degree.) Present—Callahan, J. P., Doerr, Boomer, Green and Balio, JJ.